Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
Claims 1-3, 12, and 13 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/046843 to Matsumura et al. (English equivalent US 2013/0273421 used for citation)
Regarding claim 1, Matsumura et al. teaches a porous membrane slurry for secondary batteries, comprising non-conductive particles, a porous membrane polymer (i) or binder, and two or more types of organic solvents (abstract; [0017]; [0125]; [0126]), wherein 
an average particle diameter of the non-conductive particles is preferably 0.1 to 2.0 µm, more preferably 0.1 to 1.0 µm, and the most preferably 0.1 to 0.8 µm ([0120]), which falls within or overlaps with the claimed range of number average particle diameter,
 a particle size distribution most preferably 1.0 to 1.2 ([0123]), which includes a standard deviation of zero or close to zero which makes the variation coefficient in diameter of the non-conductive particles zero or close to zero, overlapping with the claimed range,

the polymer (ii) of the non-conductive particles having a softening starting point or decomposition point of 175°C or higher since the composition of the polymer seems the same and the non-conductive particles do not have glass-transition temperature (Tg) or softening point of 100°C or less ([0076]), 
the porous membrane polymer (i) or binder is in a non-particulate form as it is dissolved in a solution ([0065]) and has a cross-linkable group such as a hydrophilic acid group (abstract; [0017]), and 
the difference in boiling point between the two or more types of the organic solvents is 60ºC or more, for example, when N-methylpyrrolidone and acetone or  N-methylpyrrolidone and ethanol are used as the organic solvents ([0125]; [0126]).
It would have been obvious to one of ordinary skill in the art at time of invention to select the claimed materials to make the porous membrane slurry of Matsumura et al., motivated by the fact that Matsumura et al. teaches the claimed materials for the same product and so the skilled artisan would have obtained expected results applying known elements to a known product. Regarding the numerical ranges in the claim, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 2, Matsumura et al. teaches a carboxyl group as the hydrophilic acid group or cross-linkable group in the porous membrane polymer or binder ([0047]; [0048]). 
Regarding claim 3, Matsumura et al. teaches that the (meth)acrylate to form the structural unit includes a dimethacrylate ([0093]). 
Regarding claim 13, Matsumura et al. teaches that N-methylpyrrolidone and ethanol are used as the organic solvents ([0125]; [0126]).

Claims 1-3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/046843 to Matsumura et al. (English equivalent US 2013/0273421 used for citation), in view of WO 2012/020737 to Kaneda et al. (English equivalent US 2013/0130123 used for citation).
Regarding claim 1, Matsumura et al. teaches a porous membrane slurry for secondary batteries, comprising non-conductive particles, a porous membrane polymer (i) or binder, and two or more types of organic solvents (abstract; [0017]; [0125]; [0126]), wherein 
an average particle diameter of the non-conductive particles is preferably 0.1 to 2.0 µm, more preferably 0.1 to 1.0 µm, and the most preferably 0.1 to 0.8 µm ([0120]), which falls within or overlaps with the claimed range of number average particle diameter,
 a particle size distribution most preferably 1.0 to 1.2 ([0123]), which includes a standard deviation of zero or close to zero which makes the variation coefficient in 
the polymer (ii) of the non-conductive particles having a softening starting point or decomposition point of 175°C or higher since the non-conductive particles do not have glass-transition temperature (Tg) or softening point of 100°C or less ([0076]), 
the porous membrane polymer (i) or binder is in a non-particulate form as it is dissolved in a solution ([0065]) and has a cross-linkable group such as a hydrophilic acid group (abstract; [0017]), and
the difference in boiling point between the two or more types of the organic solvents is 60ºC or more, for example, when for example, when N-methylpyrrolidone and acetone or  N-methylpyrrolidone and ethanol are used as the organic solvents ([0125]; [0126]).
Matsumura et al. does not expressly teach that the non-conductive particles are particles of a polymer (ii) that contains 50% by weight or more of a structural unit formed by polymerization of a meth(acrylate), the remainder consisting of a structural unit formed by polymerization of a monomer selected from the group consisting of a monocarboxylic acid, a dicarboxylic acid, an acid anhydride of the dicarboxylic acid, an aliphatic conjugated diene-based monomer, an aromatic vinyl-based monomer, and combinations thereof.
Kaneda et al. also relates to a porous membrane slurry for secondary batteries and teaches that the slurry comprises non-conductive particles, a binder corresponding to the claimed porous membrane polymer (i), and a solvent or medium (abstract; [0017-23]), wherein the non-conductive particles are particles of a copolymer that contains, 
It would have been obvious to one of ordinary skill in the art at time of invention to use the copolymer of Kaneda et al. as the non-conductive particles in the porous membrane slurry of Matsumura et al., motivated by the fact that Kaneda et al. demonstrates that the non-electroconductive particles having a shape that is not spherical but close to the spherical shape and low variation coefficients that are not more than specific values contribute to improved performance of the porous membrane ([0014-16]). The claimed number average particle diameter, variation coefficient in diameter, and softening starting point or decomposition point would have followed. The skilled artisan would have obtained expected results applying a known element to a known product and combining known elements to produce a known product. Regarding the numerical ranges in the claim, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 2, Matsumura et al. teaches a carboxyl group as the hydrophilic acid group or cross-linkable group in the porous membrane polymer or binder ([0047]; [0048]). 
Regarding claim 3, Matsumura et al. teaches that the (meth)acrylate to form the structural unit includes a dimethacrylate ([0093]). 
Regarding claim 13, Matsumura et al. teaches that N-methylpyrrolidone and ethanol are used as the organic solvents ([0125]; [0126]).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/046843 to Matsumura et al. (English equivalent US 2013/0273421 used for citation), in view of WO 2012/020737 to Kaneda et al. (English equivalent US 2013/0130123 used for citation) and WO 2012/011555 to Kaihatsu (machine translation used for ciation).
Regarding claim 12, Matsumura et al. teaches a method for producing a secondary battery negative electrode including a current collector, a negative electrode active material layer, and a porous membrane ([0163]; [0187]; [0197]; [0144-146]; [0149]), the method comprising:
applying a negative electrode slurry containing a negative electrode active material, a particulate negative electrode polymer or binder, and a medium such as water onto the current collector and then drying the negative electrode slurry to thereby obtain the negative electrode active material layer ([0163]; [0187-189]; [0197]); and
applying a porous membrane slurry onto the negative electrode active material layer and drying the applied porous membrane slurry ([0144-149]), the porous 
Matsumura et al. does not expressly teach that the polymer (ii) of the non-conductive particles includes 50% by weight or more and less than 98.8 % by weight of a structural unit formed by polymerization of a meth(acrylate), the remainder consisting of a monomer selected from the group consisting of a monocarboxylic acid, a dicarboxylic acid, an acid anhydride of the dicarboxylic acid, an aliphatic conjugated diene-based monomer, an aromatic vinyl-based monomer, and combinations thereof.
Kaneda et al. also relates to a porous membrane slurry for secondary batteries and teaches that the slurry comprises non-conductive particles, a binder corresponding 
It would have been obvious to one of ordinary skill in the art at time of invention to use the copolymer of Kaneda et al. as the non-conductive particles in the porous membrane slurry of Matsumura et al., motivated by the fact that Kaneda et al. demonstrates that the non-electroconductive particles having a shape that is not spherical but close to the spherical shape and low variation coefficients that are not more than specific values contribute to improved performance of the porous membrane ([0014-16]). The claimed number average particle diameter, variation coefficient in diameter, and softening starting point or decomposition point would have followed. The skilled artisan would have obtained expected results applying a known element to a known product and combining known elements to make a known product. Regarding the numerical ranges in the claim, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Kaihatsu also relates to a method of producing a porous membrane formed on a surface of an electrode of a secondary battery (abstract; [0001]) and teaches applying a porous membrane slurry comprising at least non-conductive particles, a binder, and a solvent ([0013]; [0045]; [0058]), and cross-linking the binder having a cross-linkable group by heating ([0034]; [0035]).
 It would have been obvious to one of ordinary skill in the art at time of invention to cross-link the porous membrane polymer or binder by heating in the method of Matsumura et al., motivated by the fact that Matsumura et al. teaches that crosslinking between the binder and the non-conductive particle improves dispersibility of the non-conducive particles in the porous membrane slurry and provides superior flexibility and powder fall property in the porous membrane ([0076]) and so the skilled artisan would have cross-linked the polymer by heating as demonstrated by Kaihatsu when appropriate ([0034]; [0035]).

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. Applicant amended claims 1 and 12 that the difference in boiling point between the two or more types of the organic solvents is 60ºC or more and argued that paragraph [0125] of Matsumura discloses that N-methylpyrrolidone and ethanol are just .
The Examiner respectfully disagrees. Although paragraph [0125] provides a relatively long list of suitable solvents, paragraph [0126] narrows it down significantly: “In concrete, acetone, toluene, cyclohexanone, cyclopentane, tetrahydrofuran, cyclohexane, xylene, water, N-methylpyrrolidone, or their mixtures are preferable.” In the rejections above, an example of acetone and N-methylpyrrolidone is made based on this citation, in addition to N-methylpyrrolidone and ethanol. Paragraph [0126] does state that a solvent having a low boiling point is preferable. However, in the next sentence, N-methylpyrrolidone is given in the preferred list of solvents. Obviously, the meaning of “low boiling point” is relative. In response to applicant's argument that a person skilled in the art would not have selected two having a large boiling point difference (60ºC or more) to achieve the effect of the present invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the examiner's conclusion of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, even without a specific combination of N-methylpyrrolidone and ethanol in the reference, the combination would have been obvious as Matsumura lists both of them as suitable solvents ([0125]) and suggests a combination of 2 or more can be used ([0126]).
The rejections under 35 U.S.C. 103 stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725